Exhibit 10.45

 

January 8, 2009

 

Mr. Anthony Hicks

Otter Tail Ag Enterprises, LLC

24096 170th Ave.

Fergus Falls, MN 56537-7518

 

RE:  Limited Tangible Net Worth Covenant Waiver

 

Dear Anthony:

 

Please be advised that AgStar Financial Services, PCA (“AgStar”) with the
agreement and consent of the participating lenders to that certain Amended and
Restated Master Loan Agreement between Otter Tail Ag Enterprises, LLC (“OTAE”)
and AgStar dated June 23, 2008 (the “Master Loan Agreement”), has approved your
request to provide the following limited waiver, effective as of the Completion
Date.  Terms used but not defined in this letter shall have the meaning assigned
to them in the Master Loan Agreement.

 

AgStar hereby acknowledges its waiver of the requirement that OTAE (a) furnish
to AgStar certain audited financial statements within ninety (90) days of the
end of OTAE’s 2008 fiscal year, as required under Section 5.01(c)(i) of the
Master Loan Agreement; and (b) achieve Tangible Net Worth of $43,000,000.00 on
the Completion Date and as of September 30, 2008 (the end of OTAE’s 2008 fiscal
year), as required under Section 5.01(e) of the Master Loan Agreement.  OTAE’s
failure to comply with the specific covenants indicated above on the specific
dates indicated above shall not be deemed by AgStar to be an Event of Default
under the terms of the Master Loan Agreement; the next reporting date for such
requirements shall be as set forth in the Master Loan Agreement, prior to
October 1, 2009.  OTAE agrees that AgStar’s waiver is limited as set forth above
and that the terms and conditions of the Master Loan Agreement and the other
Loan Documents shall remain in full force and effect.

 

Except as expressly provided herein, nothing in this letter constitutes a
(i) waiver of any default, Event of Default, or breach of covenants or
agreements by OTAE under the Master Loan Agreement or the other Loan Documents;
or (ii) waiver of any rights or remedies of AgStar under the Master Loan
Agreement or the other Loan Documents.

 

If there are any questions please give me a call.

 

Sincerely,

 

--------------------------------------------------------------------------------


 

AGSTAR FINANCIAL SERVICES, PCA,

 

 

/s/ Ron Monson

 

By: Ron Monson

Its: Vice President

 

--------------------------------------------------------------------------------